Citation Nr: 1612030	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2009 to January 2011.  This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The March 2011 rating decision, in pertinent part, denied service connection for a left ankle disability.  Jurisdiction over the claims file is currently held by the Chicago, Illinois RO.  In May 2014, the Board remanded the case for additional development.   The case is now assigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board requested that the Veteran be afforded another VA examination for his left ankle disability claim.  The Board directed the examiner to provide an opinion as to whether the left ankle disability clearly and unmistakably existed prior to service, and if so, whether the left ankle disability clearly and unmistakably did not undergo an increase in severity during service beyond the natural progress of the disease.  The Veteran was provided an examination in June 2014.  Instead of using the clearly and mistakably standard, as directed, the examiner opined "the ankle condition as least as likely as not existed prior to service," and "the Veteran's preexisting ankle foot condition less likely as not was aggravated beyond its natural progression by his military service."  His opinion does not conform to the standard requested by the Board.  Thus, while the Board regrets the additional delay, this matter must be remanded for further evidentiary development.  Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, both the Veteran's VA and private treatment records note a prior medical history that he had surgery on his ankle in the seventh grade, and the AOJ did not attempt to seek records of this surgery or of post-surgery treatment.  As the outstanding private treatment records reportedly contain pertinent information, they must be obtained.  




Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request he identify all providers of treatment the Veteran received for his left ankle disability prior to service (specifically, the records of his seventh grade ankle surgery), and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Thereafter, the AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2. Forward the Veteran's record to the June 2014 VA examiner (if available, or to another examiner if not) for review and an addendum opinion. Based on the record, the examiner must provide a response to the following:

a. Did the Veteran's left ankle disability clearly and unmistakably (obvious and manifest) existed prior to service?

b. And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease?

The opinions provided must be phrased in the appropriate standard.

c. The examiner should then review the rest of the June 2014 opinion and adjust as necessary based on the opinions using the clear and unmistakable standard.

3. After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for a left ankle disability.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




